ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-154, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that DONALD S. ROSANELLI of TAMPA, FLORIDA, who was admitted to the bar of this State in 1981, and who has been suspended from practice since November 23, 2009, by Orders of this Court filed October 23, 2009, and September 22, 2010, should be suspended from the practice of law for a period of six months for violating RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice) arising out of his failure to file the Rule 1:20-20 affidavit required of suspended attorneys, and good cause appearing;
It is ORDERED that DONALD S. ROSANELLI is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent shall not be reinstated to the practice of law unless and until he satisfies the fee arbitration, award and sanction as Ordered by this Court on October 23, 2009, and September 22, 2010, and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC *3608.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.